374 F.2d 1003
UNITED STATES of Americav.Ernest COLES, Raymond Scott and Robert McPhaul.Ernest Coles, Appellant in No. 15843.Raymond Scott, Appellant in No. 15889.
No. 15843.
No. 15889.
United States Court of Appeals Third Circuit.
Argued March 27, 1967.
Decided April 11, 1967.

Appeal from the United States District Court for District of New Jersey; Mitchell H. Cohen, Judge.


1
Stephen F. Lichtenstein, Trenton, N. J., for Scott, appellant in No. 15,889.


2
William V. Eisenberg, Camden, N. J., for Coles, appellant in No. 15,843.


3
Donald G. Targan, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark. N. J., on the brief), for appellee.


4
Before HASTIE and SEITZ, Circuit Judges, and BODY, District Judge.

OPINION OF THE COURT

5
PER CURIAM.


6
This appeal of two defendants from their conviction of bank robbery raises two points, one concerning allegedly prejudicial evidence and the other concerning the court's charge on credibility. We have examined the record with care and find no error in the court's handling of either of these matters. There was not even an objection to the charge on credibility.


7
The judgment will be affirmed.